Name: Commission Regulation (EEC) No 3052/84 of 31 October 1984 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 288/34 Official Journal of the European Communities 1 . 11 . 84 COMMISSION REGULATION (EEC) No 3052/84 of 31 October 1984 fixing the aid for soya beans sion that the amount of the aid at present in force should be altered as set out in this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ('), as last amended by Regula ­ tion (EEC) No 1037/84 (2), and in particular Article 2 (5) thereof, Whereas the amount of the aid referred to in Article 2 ( 1 ) of Regulation (EEC) No 1614/79 was fixed by Regulation (EEC) No 2892/84 (3); Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2892/84 to the information at present available to the Commis HAS ADOPTED THIS REGULATION : Article 1 The aid referred to in Article 2 of Regulation (EEC) No 1614/79 is hereby fixed at 23,499 ECU per 100 kilograms. Article 2 This Regulation shall enter into force on 1 November 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 October 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 190, 28 . 7. 1979, p. 8 . (2) OJ No L 107, 19. 4. 1984, p. 46. (3) OJ No L 273, 16. 10 . 1984, p. 16 .